Citation Nr: 0914994	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to June 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Sioux Falls, South Dakota, Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 20 percent disability rating for diabetes mellitus.

The Veteran's communications received in January 2006 may be 
interpreted as raising the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This matter is 
referred to the RO for clarification and any appropriate 
action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The record shows that in January 2006 the Veteran had a 
hearing before the Social Security Administration (SSA) on a 
claim for disability benefits.  By now, a decision in this 
matter has likely been issued and is constructively of 
record, along with any medical evidence considered therein.  
Since it would contain information pertinent to the Veteran's 
appeal, it must be obtained and associated with the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Furthermore, the Veteran has been participating in a VA 
vocational rehabilitation program during the pendency of this 
appeal.  His vocational rehabilitation file is not associated 
with the record.  Information in that file may be pertinent 
to his claim; since the file is constructively of record, it 
should be associated with the record.  See 38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The record reflects that the Veteran receives ongoing VA 
treatment for his diabetes mellitus.  VA treatment records 
were last associated with the claims file in 2005.  Updated 
records are likely to contain pertinent information, are 
constructively of record, and therefore must be secured.  
Notably the United States Court of Appeals for Veterans 
Claims (Court) has held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

The Veteran and his representative also argue that another VA 
examination is necessary because his diabetes mellitus has 
worsened since his most recent such examination in May 2005, 
and because previous examiners failed to take into 
consideration that his diabetes mellitus requires him to 
regulate his activities by exercising more.  In light of the 
allegations of a worsened disability, and the amount of time 
that has elapsed since the Veteran was last examined, the 
Board finds that a contemporaneous examination is necessary.  
[The Board notes that in Camacho v. Nicholson, 21 Vet. App. 
360 (2007), the Court concluded that the definition of 
"regulation of activities" in the 100 percent rating level 
criteria as "avoidance of strenuous occupational and 
recreational activities" also applies to the 40 percent 
rating level criteria, and is not met when the claimant's 
doctor has recommended increased exercise.  Id. at 363, 366.]

Finally, inasmuch as the Veteran's allegations of tiredness, 
loss of strength, less work tolerance, dizziness, and chest 
pains may be construed as contentions that the schedular 
criteria are inadequate, the matter of entitlement to 
referral for extraschedular consideration because an 
exceptional disability picture is presented should be 
addressed.  See Thun v. Peake, 22 Vet. App. 111 (2008)).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record a 
copy of SSA's decision on the Veteran's 
claim for SSA disability benefits, as well 
as copies of the complete medical records 
considered in connection with such 
determination.  
2.  The RO should secure for the record 
updated VA medical records pertaining to 
all treatment the Veteran received for 
diabetes mellitus since September 2005.  
The RO should also secure for the record 
the Veteran's VA vocational rehabilitation 
file.

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of his 
diabetes mellitus.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies must be 
completed.  The examiner should note the 
regimen in place for management of the 
disease, including the dosage of insulin 
or oral hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (e.g., avoidance 
of strenuous occupational and recreational 
activities).  The examiner should note 
whether the diabetes has resulted in 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization and/or 
visits to a diabetic care provider, 
progressive loss of weight and strength, 
and any complications that would be 
compensable if separately evaluated.

5.  The RO should then re-adjudicate the 
claim, to include addressing whether the 
disability picture presented is 
exceptional so as to warrant referral for 
extraschedular consideration (and if so 
arrange for referral).  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
